DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 3; “ analyser” should be  “ analyzer “.  Appropriate correction is required.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  CORBEFIN et al (US 20090319099 A1 in IDS).
                 Regarding Claim 1, CORBEFIN et al teaches a recomposer, for connecting a plurality of designation peripherals to the same central unit of a computer system,  said recomposer: includes inputs for exchanging, with each of the designation peripherals (The remote terminal, 240, comprises a graphics card driver (video driver) 241, a keyboard driver 242 and a mouse driver 243, respectively managing the display on the screen, and the keyboard and mouse connected to said terminal, under the overall control of the operating system, 245, see Paragraph 0036-0040), 
when said designation peripheral is connected to said recomposer, data normally exchanged with the central unit when said designation peripheral is directly connected to said central unit (Figs.1-2; Paragraph 0025-0028; 0032-0040); includes an output for exchanging data with the central unit, when said recomposer is connected to said central unit; and includes digital processing means configured to transform the data received at the inputs of the recomposer into data outputted from the recomposer; said output data being compliant in content and in structure to data which would be emitted by a designation peripheral including a single active surface; and said outputted data characterising individually, at each instant, on the single active surface, actions carried out with the designation peripherals, actions characterised by the data received as inputs. (Figs.1-3; Paragraph 0024-0040). 




            Regarding Claim 6, CORBEFIN et al teaches  the recomposer configured to receive, on at least one input, data defined by a closed protocol called "proprietary" protocol.  (Paragraph 0028-0029, 0037-0040).

           Regarding Claim 7, CORBEFIN et al teaches the recomposer, wherein the outputted data conforming to the requirements of an open standard, for example the USB standard and the HID overlay to said USB standard.  ( Paragraph 0032, 0054-0055).

            Regarding Claim 8, CORBEFIN et al teaches  the recompose wherein at least one input corresponds to a wireless link to which a wireless designation peripheral can connect, for example by a radio link or by an optical link. (Paragraph 0008, 0034).

                Regarding Claim 9, CORBEFIN et al teaches an assembly including a recomposer and comprising at least two designation peripherals. (Paragraph 0025-0026).

            Regarding Claims 10-11, CORBEFIN et al teaches the assembly wherein at least one designation peripheral includes an active surface associated with a touch screen; wherein at least one designation peripheral is a stylus associated with a designation surface. (Paragraph 0008, 0034).



            Regarding Claim 14, CORBEFIN et al teaches  the method for connecting several designation peripherals to the same central unit in a computer system, to allow the simultaneous interoperability of said designation peripherals, the method comprising the steps of connecting said designation peripherals on inputs of a recomposer  and to connect an output of said recomposer to the central unit so that said designation peripherals connected to said recomposer are seen by said central unit as a single active surface designation peripheral. ( Paragraph 0025-0034).

Allowable Subject Matter
Claims 2-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The prior art fail to teach a  recomposer wherein the digital processing means include: at least one analyzer configured to extract, from the data received as inputs from each of the designation peripherals connected to said recomposer, a table of variable data and descriptors of said designation peripheral; at least one configurator configured to define the dimensions and position of a designation surface associated with each of the designation peripherals connected to said recomposer in a coordinate system of the single active surface; at least one controller for transforming variable data of the data received as inputs into .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                           /VIJAY SHANKAR/               Primary Examiner, Art Unit 2622